342 S.W.3d 436 (2011)
Steven D. TURNER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71896,
Missouri Court of Appeals, Western District.
June 14, 2011.
*437 Susan Lynn Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Robert J. Bartholomew, Jefferson City, MO, for respondent.
Division Four: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM:
Steven Turner appeals from the motion court's denial of his motion for post-conviction relief after an evidentiary hearing. Turner contends that the motion court erred because Turner established that his plea counsel failed to act as a reasonably competent attorney when plea counsel convinced Turner to plead guilty in reliance on being placed on probation and paying restitution. Instead, Turner was sentenced to a total of six years in prison. Turner claims he was prejudiced because his guilty plea was not entered knowingly, intelligently, and voluntarily. We affirm. Rule 84.16(b).